Case 1:20-cv-06460-JPC Document 20 Filed 11/16/20 Page 1 of 2



                                            11/16/2020



                         *t is hereby 03D&3&D that the *nitial Pretrial $onferenDe sDheduled for
                         November 23, 2020 is "DJ063N&D sine die, and Plaintiff need not
                         submit the Koint letter and $ase Management Plan and 4Dheduling 0rder
                         outlined in the $ourths 0Dtober 3, 2020 0rder. DLt. 2. Plaintiff shall
                         file its Motion for Default Judgment by November 30, 2020.

                         SO ORDERED.

                         Date:   November 16, 2020
                                 New York, New York
                                                            _______________________
                                                            JOHN P. CRONAN
                                                            United States District Judge
Case 1:20-cv-06460-JPC Document 20 Filed 11/16/20 Page 2 of 2
